Citation Nr: 1422399	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's April 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  In a final November 2000 rating decision, the RO denied entitlement to service connection for hypertension.

2.  Evidence added to the record since the final November 2000 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2013)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, a May 2009 letter, sent prior to the issuance of the July 2009 rating decision, advised the Veteran that his claim for service connection for hypertension had been previously denied in November 1999 and November 2000 rating decisions on the basis that his claim was not well grounded.  

To the extent that the May 2009 letter did not inform the Veteran that his claim was previously denied, in part, on the basis that hypertension was not diagnosed in service, did not manifest within one year of his discharge from active duty, and is not related to service, the Board finds no prejudice to the Veteran in proceeding with a decision at this time.  In this regard, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Moreover, the Board finds that, based on the notice that was provided to the Veteran during the course of his appeal, a reasonable person could have been expected to understand the basis of the prior final denial and what was needed to support his application to reopen his claim.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007), rev'd on other grounds Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Specifically, the July 2009 rating decision and September 2009 statement of the case informed the Veteran that his claim was previously denied because hypertension was not diagnosed in service, did not manifest within one year of his discharge from active duty, and there was no evidence linking his hypertension to service.  Therefore, the Board finds that, to the extent the May 2009 letter was deficient with regard to the full basis for the prior final, such did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.

Additionally, and in accordance with Kent, supra, the May 2009 letter provided the Veteran with the definition of new and material evidence, advised him of the evidence and information necessary to substantiate his underlying service connection claim, and informed him of VA's respective responsibilities in obtaining evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and associated with the claims file.  In this regard, the Board notes that an April 2006 private treatment record reflects that the Veteran was on disability from his job as a prison guard; however, an August 2007 record indicates that he was disabled due to his musculoskeletal injuries.  Therefore, as records pertaining to the Veteran's disability award are irrelevant to his instant application to reopen his claim of entitlement to service connection for hypertension, it is not necessary to attempt to obtain such records.  See Loving v. Nicholson, 19 Vet. App. 96 (2005); see, e.g., Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (holding that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim").  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA examination in the instant case.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1), (2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his application to reopen his claim for service connection to hypertension.

II.  Analysis

By way of history, the Veteran's claim of entitlement to service connection for hypertension was initially denied in a November 1999 rating decision.  At such time, the RO considered the Veteran's service treatment records from his Reserve service and hospital reports from Madison Irving Medical Center.  The RO determined that, while the Veteran had a current diagnosis of hypertension, the evidence failed to show that such was incurred in or aggravated by military service.  Thereafter, the Veteran's service treatment records for his period of active duty were obtained and the RO reconsidered the Veteran's claim of entitlement to service connection for hypertension in a November 2000 rating decision.  38 C.F.R. § 3.156(c).

At the time of the November 2000 rating decision, the RO considered the previously mentioned evidence as well as the Veteran's service treatment records from his period of active duty and records from Dr. Edelman.  The RO found that service connection for hypertension was not warranted as such neither occurred in nor was caused by service, and was diagnosed more than one year following the Veteran's separation from active duty.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In November 2000, the Veteran was advised of the denial for service connection to hypertension and his appellate rights.  However, no further communication regarding his claim was received until May 2009, when VA received his most recent application to reopen such claim.  Therefore, the November 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hypertension was received prior to the expiration of the appeal period stemming from the November 2000 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the November 2000 rating decision includes the Veteran's statements, VA treatment records, and private treatment records from Cardiovascular Group of Syracuse, dated from May 1998 to February 2009.  The Board finds that such evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

The Board again notes that the Veteran's claim was previously denied on the basis that there was no evidence that his hypertension was caused by his military service, occurred during service, or manifested within the presumptive period.  The newly received evidence likewise fails to demonstrate a relationship between the Veteran's hypertension and his military service, or the onset of his hypertension during service or within the presumptive period.

In this regard, the additional post-service private treatment records only document the Veteran's current diagnosis and treatment of his hypertension.  VA treatment records do not note any treatment of the Veteran's hypertension.  Such records do not address the onset or etiology of such disorder.  Moreover, the Veteran's statements received in connection with his current application to reopen his previously denied claim merely reiterate his request for service connection for hypertension or state that his private treatment records should be considered as new and material evidence.   However, the Veteran never provided any reason for why the private treatment records are new and material, and did not offer any statements addressing the onset or etiology of his hypertension.  Consequently, his statements are cumulative and redundant of the evidence previously considered.   Therefore, the Board finds that the newly received evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  Consequently, new and material evidence has not been received to reopen his claim and the Veteran's appeal must be denied.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


